Citation Nr: 1541522	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  14-06 905A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right hip disability.

2.  Entitlement to service connection for disabilities of the bilateral hips, knees, ankles, and feet, to include rheumatoid arthritis, degenerative arthritis, and/or osteoarthritis.


REPRESENTATION

Appellant represented by:	Don E. Cupp, Agent


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to February 1985.  

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

In October 2012 and July 2013, the RO denied service connection for rheumatoid arthritis.  The Veteran perfected an appeal.  

In August 2014, the Veteran and his spouse, accompanied by the Veteran's representative, testified at a videoconference hearing before the undersigned.  A transcript of the hearing has been associated with the claims file.  At the hearing, the record was held open for 60 days to permit the Veteran time to submit additional relevant evidence.  No further evidence was subsequently submitted.

In December 2013 and January 2014, the RO denied the Veteran's hip, knee, ankle and foot claims.  In the March 2014 substantive appeal, the Veteran indicated that he was trying to claim service connection for these joint disorders.  In a May 2014 deferred rating action, the RO noted this statement was a notice of disagreement with respect to the denial of the joint claims.  However, in an additional deferred rating dated in June 2014, the RO found that the Veteran was merely clarifying that his rheumatoid arthritis was affecting his hips, knees, ankles, and feet.  No statement of the case with respect to these claims was issued.  Subsequently, the Veteran testified before the Board in August 2014.  In his testimony, the Veteran indicated that that he was not a medical doctor and didn't really understand what type of arthritis he had.  He just wanted service connection for his disabilities.  

In this regard, the Board notes that the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, including reference to a specific body part or system or a description of symptoms, as well as the other information of record.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  Based on the statements submitted by the Veteran and his testimony before the Board, it is clear that he is seeking service connection for his joint disabilities, including his hips, knees, ankles, and feet, based on the same complaints that underlie his claim for rheumatoid arthritis.  As such, the Board finds that, despite that fact that rheumatoid arthritis and other forms of arthritis are arguably distinctly diagnosed diseases, see Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) (claims based on distinctly diagnosed diseases must be considered as separate and distinct claims), the Board finds that the Veteran's claim in this case encompasses the Veteran's individual joint claims, as well as the claim for rheumatoid arthritis.  As such, the issue has been styled as set forth above.  

FINDINGS OF FACT

1.  In a December 1997 decision, the RO denied service connection for a right hip disability.  The Veteran did not file a timely appeal with respect to this decision and no new and material evidence was received within one year of the decision.
      
2.  Evidence received since the December 1997 RO decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a right hip disability.  

3.  Disabilities of the bilateral hips, knees, ankles, and feet, to include arthritic changes, degenerative joint disease of the right ankle, and left ankle sprain, have been shown to have had onset in military service.

4.  The medical evidence does not indicate that the Veteran has a current diagnosis of rheumatoid arthritis. 


CONCLUSION OF LAW

1.  The evidence received subsequent to the December 1997 RO decision is new and material and the claim for service connection for a right hip disability is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.303, 20.1105 (2014).

2.  The criteria for an award of service connection for disabilities of the bilateral hips, knees, ankles, and feet, to include arthritis changes, degenerative joint disease of the right ankle, and left ankle sprain, have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2014).

3.  The criteria for an award of service connection for rheumatoid arthritis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA.

In a letter dated in November 2011, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014).  The RO notified the Veteran of: information and evidence necessary to substantiate the rheumatoid arthritis claim; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to the remaining claims, as the Board has decided to reopen the right hip claim and allow claims of entitlement to service connection for bilateral hips, knees, ankles, and feet, no further discussion of the Veterans Claims Assistance Act of 2000 and the implementing regulations is required at this point. 

Next, the "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2014).  VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2014).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was also afforded VA examinations in connection with his claims that are fully adequate to decide the claims.  The examiners indicated that the Veteran's claims file was reviewed and fully explained the basis for the opinions provided.

The United States Court of Appeals for Veterans Claims has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  

In the present case, the undersigned fully identified the issues on appeal, including elements of the claims that had not been substantiated, and asked specific questions directed at identifying any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding and might substantiate the claim currently on appeal.  Additionally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, there is compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2).



II.  New and material evidence

In December 1997, the RO denied the claim of entitlement to service connection for a right hip disability on the grounds that it was not shown in service and was not related to a service connected back disability.  The Veteran did not appeal and new and material evidence was not received within one year of the decision.  As such, the decision became final.  The RO in December 1997 found that the Veteran did not have a right hip disability.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(b).

In determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element). 

Since the December 1997 RO decision, the Veteran submitted medical evidence and was afforded a VA examination dated in October 2013.  The VA examiner opined that the arthritic changes to the hips were related to obesity in military service.  

Based on the foregoing, the Board finds that this evidence, that has been added to the Veteran's claims file since the December 1997 RO decision, is neither cumulative nor redundant and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  As such, the claim is reopened.

III.  Service connection.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection may also be granted for listed chronic diseases when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Under § 3.303(b), an alternative method of establishing the second and/or third elements of service connection for a listed chronic disease is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a)).  In this regard, the Board notes that lay persons may provide evidence of diagnosis and nexus under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

The medical evidence in this case indicates that the Veteran has been diagnosed with degenerative joint disease of the right ankle.  The evidence also indicates that the Veteran has arthritic changes to the bilateral hips, knees, ankles, and feet.  The Veteran has also been indicated to have left ankle sprain.  The Veteran service treatment records indicate that that Veteran had a diagnosis of rule out fracture-inducted arthritis in February 1983.  In October 1997, x-rays indicated no significant right hip disability.

In order to determine whether the Veteran has disabilities of the hips, knees, ankles, and feet, the Veteran was afforded a VA examination dated in October 2013.  The examiner indicated that the Veteran's claims file was available and reviewed in connection with the examination and report.  The examiner noted that the Veteran had spondylolisthesis L5-S1 for which he underwent spinal fusion, discectomy, and laminectomy while in service.  

The examiner noted that while in the service, the Veteran was noted to be 66 inches in height, but weighed more than 200 pounds.  The examiner indicated that this constituted obesity.  This was corroborated by x-ray in May 1985 of the pelvis and hips which showed cortical sclerosis and thickening involving the superior aspects of the acetabula, which were noted to be the weight-bearing portions, the so-called "sockets" of the hip joint complex.  The examiner explained that it was clear that these hip X-rays were evidence of a chronic obese condition while in the military.  

It was noted that the sclerosis found in the upper portion of both acetabulae were a result of chronic heavy stresses on these parts, consistent with an obese individual.  The examiner then opined that the Veteran's back disability was due to chronic obesity.  The examiner also opined that the claimed bilateral hip arthritic changes were less likely due to his back disability, but were rather due to the Veteran's chronic obesity while in service.  The examiner gave similar opinions regarding the Veteran's claimed arthritic changes of the knees, ankles, and feet, finding that these disabilities were also due to the Veteran's chronic obesity in service.  

The Veteran was also afforded a VA examination dated in January 2014 in connection with his right ankle claim.  The examiner indicated that the Veteran's claims file was available and reviewed in connection with the examination and report. The Veteran was diagnosed with degenerative joint disease of the right ankle and left ankle sprain.  The Veteran reported that in 1982 he experienced sudden pricking pain in both ankles, more on the right.  The examiner found that the Veteran's right ankle arthritis was incurred in or caused by old fracture induced arthritis condition in service in February 1983.  The examiner noted that the Veteran was 66 inches tall and over 200 pounds in the service and was classified as obese, which is high risk for joint disorder.  The examiner also noted that the Veteran was diagnosed to have chronic right ankle ligament strain in September 1984.  

With respect to the Veteran rheumatoid arthritis claim, outpatient treatment records indicate that he was found to have elevated rheumatoid factor.  As such, he was afforded a VA examination in August 2012.  The examiner indicated that the Veteran's claims file was reviewed in connection with the examination and report.  The examiner found that the claimed condition was less likely related to military service.  The examiner noted the February 1983 in-service treatment note indicating rule out fracture induced arthritis.  It was noted that arthritis resulting from a fracture would be post traumatic arthritis.  Rheumatoid arthritis, on the other hand, was an autoimmune disease that affected the joints and other organ systems.  Trauma was not one of the causes of rheumatoid arthritis.  In addition, the examiner noted that testing positive for rheumatoid factor was not enough to be diagnosed as RA, as in the Veteran's case.  The examiner found that the Veteran's CRP was negative and his ESR was normal.  Typical and classic RA should have CRP as positive and ESR as almost always elevated.  
 
In an April 2014 examination, the diagnosis was "arthritis, multiple."

The Veteran has testified to ongoing joint pain in addition to his service-connected back disability and peripheral neuropathy.  He is currently confined to a wheelchair.  

Based on the foregoing, the Board finds that service connection is warranted for disabilities of the bilateral hips, knees, ankles, and feet, to include arthritic changes.  In this regard, the Board notes that the October 2013 and January 2014 VA examinations indicate that these disorders are related to service, specifically the Veteran's in-service obesity.  

Service connection for rheumatoid arthritis, however, is not warranted, as the evidence is against a finding that the Veteran has that disease.  In this regard, the August 2012 examiner provided a definitive opinion based on an accurate reading of the record that was well supported by a rationale.  As such the opinion is highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As noted, the examiner found the Veteran did not have rheumatoid arthritis.  There is no other medical opinion in this regard.  

The Veteran has acknowledged that he is unsure of what type of arthritis he has.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts that are observable and within the realm of his or her personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir. 2007) (noting that lay testimony may be competent to identify a particular medical condition).  Specifically, in Jandreau, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Similarly, the Court has held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In this case, however, the question of whether that Veteran has rheumatoid arthritis that is due to military service is a complex medical question that is not subject to lay observation alone.  Hence, the opinions of the Veteran in this regard are not competent in this case.  Additionally, despite elevated rheumatoid factors, the Veteran has not been indicated to have rheumatoid arthritis.  As such, continuity of symptomatology from service is not shown in this case and cannot serve as a basis for service connection.

In summary, the medical evidence in this case is in favor of service connection for arthritic changes to the bilateral hips, knees, ankles, and feet.  The preponderance of the evidence, however, is against service connection for rheumatoid arthritis.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been received; the petition to reopen a claim of entitlement to service connection for a right hip disability is reopened.

Service connection for disabilities of the bilateral hips, to include arthritic changes, is granted.

Service connection for disabilities of the bilateral knees, to include arthritic changes, is granted.

Service connection for a disability of the bilateral ankles, to include bilateral arthritic changes, degenerative joint disease of the right ankle and left ankle sprain, is granted.

Service connection for disabilities of the bilateral feet, to include arthritic changes, is granted.

Service connection for rheumatoid arthritis is denied.

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


